Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2019, 10/29/2019, 7/6/2020, 9/2/2020, 5/14/2021 and 8/26/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites “wherein to determine the reference image relating to the service request” it should be “wherein determining the reference image relating to the service request”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim recites “wherein the determining the reference image relating to the service request” it should be “wherein determining the reference image relating to the service request”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim recites “wherein the obtaining the signals including the first base image relating to the service request” it should be “wherein obtaining the signals including the first base image relating to the service request”.  Appropriate correction is required.
22 is objected to because of the following informalities:  the claim recites “wherein the determining the plurality of historical feature image relating to the plurality of historical service orders” it should be “wherein determining the plurality of historical feature image relating to the plurality of historical service orders”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-14, 16-19, 22-23, 25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 14 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a storage including a set of instructions; and wherein when executing the set of instructions: obtain signals including a service request from a terminal; determine a reference image relating to the service request; obtain signals; determine an ETA relating to the service request based on the reference image; and transmit signals including the ETA to the terminal.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity under sales 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “storage device”, “processing circuits” and a “neural network model” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 14 and 27 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 14, 16-17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al. referred herein as Zohar (U.S. Patent Application Publication No. 2013/0024249) in view of Zamir “Visual Geo-Localization and Location-Aware Image Understanding” published in 2013.

As to claims 1, 14 and 27, Zohar teaches a system, method and medium for determining an estimated time of arrival (ETA), comprising: 
a storage device including a set of instructions; and processing circuits in communication with the storage device, wherein when executing the set of instructions, the processing circuits are directed to: obtain signals including a service request from a terminal (para. 98); 
determine a location relating to the service request (para. 99); 
obtain signals including a trained neural network model (para. 66-67, route is determined using a neural network); 
determine an ETA relating to the service request based on the location and the trained neural network model (para. 69 and 99); and 

Zohar does not explicitly teach determine a location to the service request is determining a reference image to the service request. 
However, Zamir teaches determining a location of a request based on a reference image in the request (pages 4-5). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use reference image to determine the location of the request in Zohar as taught by Zamir. Motivation to do so comes from the teachings of Zamir that doing so would increase the accuracy of the determination of the location.
As to claims 3 and 16, Zohar in view of Zamir teaches the system and method of claims 1 and 14.
Zamir further teaches:
determine the reference image relating to the service request, the processing circuits are further directed to: obtain signals including a first base image relating to the service request; determine a feature image relating to the service request based on the base image; obtain signals including a route channel relating to the service request based on the base image and the feature image; and determine the reference image relating to the service request based on the base image, the feature image, and the route channel (pages 29-30 and 34).
As to claims 4 and 17, Zohar in view of Zamir teaches the system and method of claims 1 and 14.
Zamir further teaches:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZEINA ELCHANTI/Examiner, Art Unit 3628